Tjie Chancellor.
The complainant’s mortgage is within the provisions of the act “to register mortgages,” (Nix. Pig. 610,) which extends to “ every deed of mortgage or conveyance in the nature of a mortgage of or for any lauds, tenements, or hereditaments.” Such mortgages are not only within the description of the act, but they are also within its reason and spirit, because they are equally within the mischief for which it provides a remedy. Johnson v. Stagg, 2 Johns. 510, 523; Berry v. Mutual, &c., 2 Johns. Ch. R. 609; Breese v. Bange, 2 E. D. Smith 174. They are obviously not within the provisions of the act “concerning chattel mortgages.” (Nix. Dig. 613.) That *166act has reference only to chattels personal. The claim of want of notice set up by the defendants, Michael and Timothy Eoley, therefore, cannot avail them. The complainant is entitled to a decree establishing his mortgage as an encumbrance on the premises, accordingly.